Morton, C. J.
The small bottle of whiskey produced by the witness Pease was properly admitted in evidence, it being identified as the whiskey which he bought of the defendant.
The motion in arrest of judgment was properly overruled. A person convicted of an offence before a district court has the right to appeal to “ the Superior Court then next to be held in the same county.” Pub. Sts. c. 155, § 58. The St. of 1885, c. 27, provides that “ there shall be holden at Springfield, within and for the county of Hampden, an additional term of the Superior Court for criminal business; and hereafter terms of said court for criminal business shall be held at said Springfield on the first Monday of May, the fourth Monday of September, and the third Monday of December.” The statute took effect on the first day of July, 1885.
Although this statute had not gone into effect at the time the defendant was sentenced, it had been enacted by the Legislature and approved by the Governor, and it established a term of the Superior Court which must certainly be held on the fourth Monday of September. The court properly took judicial notice of the establishment of this additional term. It was the only term to which the defendant could appeal, being the term “then next to be held in the same county,” and the appeal was properly entered at that term.

Exceptions overruled.